DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 1/31/22. By virtue of this amendment, claims 9-20 are cancelled and claims 21-32 are newly added, thus, claims 1-8, 21-32 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/22, 4/27/22 and 5/2/22 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 1/31/22 have been fully considered but they are not persuasive.
	Regarding applicant’s arguments with respect to claim 1”As amended, claim 1 recites, among other things, “the housing houses the far-field wireless power transmitter.” In rejecting claim 1, the Examiner alleged that a plug 1020 of Clark corresponds to the housing of claim 1 and an emitter 1030 of Clark corresponds to the far-field wireless power transmitter of claim 1. The Applicant disagrees with such correspondence. However, even assuming, arguendo, that such correspondence can somehow be made, Clark still does not teach or suggest all features of claim 1 because Clark does not teach or suggest at least the plug 1020 houses the emitter 1030. Rather, the plug 1020 does not house the emitter 1030, as shown in Fig. 10 of Clark. Therefore, Clark does not teach or suggest at least “the housing houses the far-field wireless power transmitter,” as recited in claim 1. Resultantly, Clark does not teach or suggest all features of claim 1. Accordingly, claim 1 is patentable over Clark. Similar reasoning applies to all claims depending on claim 1”.
Regarding applicant’s arguments with respect to claim 1. Examiner does not find Applicant’s arguments persuasive for the following reasons.
Examiner does not see how to direct connect or direct via to overcome prior art Clark and figure 10 of Clark obviously disclose or capable of performing a far-field wireless power transmitter (1030) housed via the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Clark et al (US 9,692,485).
Regarding claim 1, Clark et al obviously disclose or capable of performing in figures 9-10 that, a device comprising: a housing; a plurality of prongs extending from the housing (1020), wherein the prongs are configured for plugging into an electrical socket (1010); and a far-field wireless power transmitter (1030) housed via the housing. Col.3, lines 31-60 and col.9, lines 20-42.
Regarding claim 2, Clark et al obviously disclose or capable of performing in figures 9-10 and 21that, wherein the far-field wireless power transmitter is a radio transmitter.Col.14, lines 11-39.
Regarding claim 3, Clark et al obviously disclose or capable of performing in figures 9-10 and 21 that, wherein the far-field wireless power transmitter is a line-of-sight transmitter. Col.14, lines 11-39.
Regarding claim 4, Clark et al obviously disclose or capable of performing in figures 9-10 and 21 that, wherein the housing includes an outer side from which the line-of-sight transmitter transmits.
Regarding claim 5, Clark et al obviously disclose or capable of performing in figures 9-10 that wherein the outer side is a sidewall.
Regarding claim 6, Clark et al obviously disclose or capable of performing in figure 10 that, wherein the outer side is a face.
Regarding claim 7, Clark et al disclose in figure 10 that, wherein the outer side is a top side or a bottom side.
Regarding claim 8, Clark et al obviously disclose or capable of performing in figure 10 that, further comprising: a sensor powered via the prongs when the prongs are plugged into the electrical socket, wherein the housing houses the sensor, wherein the far-field wireless power transmitter is operative based on the sensor. 
Regarding claim 32, Clark et al obviously disclose or capable of performing in figure 10 that, a method comprising: (1030) for receiving a device including a housing, a plurality of prongs, and a far-field wireless power transmitter, wherein the prongs extend from the housing, wherein the prongs are configured for plugging into an electrical socket(1010), wherein the far-field wireless power transmitter is powered via the prongs when the prongs are plugged into the electrical socket(1010), wherein the housing houses the far-field wireless power transmitter; and operating the device such that the prongs are plugged into the electrical socket (1010)and power the far-field wireless power transmitter to transmit a wireless power to a far-field wireless power receiver powering an electrical load. Col.3, lines 31-60 and col.9, lines 20-42.
Allowable Subject Matter
Claims 21-31 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844